The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 2, line 18, note that --, where like features are denoted by the same reference numerals throughout the detail description of the appended drawings-- should be inserted after “drawings” for an appropriate clarifying description that would account for features depicted throughout the drawings and correspondingly described in the specification. Page 6, lines 2, 8, should the reference to “FIGS. 1 to 7” be rewritten as --FIGS. 1 to 6-- for an appropriate characterization, especially since FIGS. 1-6 pertain to “transmission line 1”, while FIG. 7 pertains to “transmission line 100”? Page 6, line 13, note that the recitation of “the dielectric layer” should be rewritten as --dielectric layers-- for an appropriate characterization consistent with the plural nature of the dielectric layers depicted in FIGS. 2 and 3. Page 10, line 20, it is noted that --through feed line 71-- should be inserted after “62” for an appropriate characterization consistent with what is depicted in FIG. 1. Page 19, line 15; page 20, lines 3, 15, 24; page 21, line 11, note that the designations (e.g. “3-1”, “3-2”, …“3-5”) associated with the corresponding paragraph should be highlighted (e.g. placed in parenthesis, bolded, underlined, spaced apart, etc.) to clearly delineate such a designation from the corresponding paragraph for clarity of description. Page 20, line 7, note that the recitation of “the two” is still vague in meaning as to what “two” features would be intended by such a reference and thus appropriate clarification is needed. Note that explicit descriptions of FIGS. 5 & 6 and for features depicted therein still need to be provided for in the detail description.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 22, 23 & 25, 26, note that it is unclear how “a (first/second) outer conductor layer”, as recited in these lines relate to the “two outermost layers” associated with the corresponding “conductor layer”, as recited in line 12 of this claim (i.e. one in the same outermost layer, distinctly different outermost layers, etc.). Accordingly, appropriate clarification is needed.
In claim 2, line 3, note that it is still unclear how “a ground plane” as recited herein relates to the “ground planes”, as recited earlier in claim 1 (i.e. a part of the ground planes, a ground plane is separate and distinct from the ground planes, etc.) and thus appropriate clarification is needed. Should --of the respective ground planes-- be inserted after “a first ground plane” to establish a nexus between the “first ground plane”, recited herein and the “ground planes” earlier recited?
In claim 7, line 2 and in claim 8, lines 2 & 3, would the respective recitation of “outermost conductor layers in the inner layer part”, at these instances, be an accurate characterization of this aspect of the invention? It should be noted that in the last two paragraphs of amended claim 1 recite that the (first/second) “outermost conductor layer” appears to be associated with the (first/second) “outer conductive part”. Accordingly, appropriate clarification is needed.
In claim 8, note that it is still unclear which one of the previously recited “ground planes” in which one of the “outermost conductor layer” (i.e. first, second, etc.) is intended by the recitation of “the ground plane in the outermost conductor layer” herein and thus appropriate clarification is needed.
The following claims have been found objectionable for reasons set forth below:
In claim 1, line 7, note that --respective-- should be inserted prior to “ground planes” for consistency in claim terminology (e.g. see line 9 of this claim); lines 13, 14, 15, 16, note that --respective-- should be inserted prior to “transmission line” (i.e. lines 13, 15, 16) and inserted prior to “conversion part” (i.e. lines 13, 14), respectively at these instances for appropriate characterizations of these aspects of the invention; lines 19, 20, note that the respective recitations of “an n1th layer side” (i.e. line 19) and of “the n2th layer side” (i.e. line 20) should be rewritten as --a side of the n1th layer-- and -- a side of the n2th layer--, respectively at these instances for appropriate characterizations.
In claim 2, lines 4, 5; in claim 7, line 4; in claim 9, line 2: note that --respective-- should be inserted prior to “conversion part”, respectively at these instances for appropriate characterizations.
In claim 7, line 2, should “two outermost conductor layers” be rewritten as --first and second outermost conductor layers-- for consistency with the terminology used in the last two paragraphs in amended claim 1?
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mizushima et al (of record). 
Mizushima et al (i.e. Figs. 5, 6) discloses a multilayer transmission line, comprising: a multilayer substrate (i.e. multi-layer laminated plate (2, 5) in Figs. 5, 6, respectively) including 5 or more conductive layers (e.g. 6 conductor layers (11-16) in Fig. 5; 8 conductor layers (11-18) in Fig. 6) stacked in a predetermined (i.e. lamination) direction with dielectric layers (e.g. dielectric layers (21, 25, 31-33) in Fig. 5; dielectric layers (21, 25, 31-35) in Fig. 6), where the multilayer substrate (5, 6) can be defined by an inner layer part including conductive pattern layers (e.g. conductor layers (12-15) in Fig. 5; conductor layers (12-17) in Fig. 6) defined as ground planes, by a first outer part including conductive pattern layers (e.g. 11) and by a second outer part including conductive pattern layers (e.g. 16); a cylindrical conductor hole part (i.e. hole S) penetrating the ground planes (12-15; 12-17) starting as an elongated slit of width W, as per claim 3, at a conductor layer (12) corresponding to a first ground plane and the cylindrical conductor hole part (S) having a conductor part (i.e. tubular metal film 3) formed on a surface of the hole (3), as evident from either Figs. 5 or 6; corresponding transmission lines (i.e. conductor layers (11, 16) in Figs. 5, 6, respectively) includes a respective conversion part (i.e. an end portion of the corresponding transmission line) that is disposed to partially overlap with the hole (S), and thus functions as a radiating part configured to electrically couple to/from the corresponding transmission lines (11, 16), such that an electromagnetic waves propagate or radiate through the cylindrical conductor hole part (S) with a particular transmission mode, as per claims 1 & 2. Note that the first outer layer part includes a first outermost conductive layer (i.e. conductor 11), an inner layer part (i.e. conductor layer 12) and a dielectric layer (i.e. dielectric layer (i.e. 12) disposed there between, as evident from each of Figs. 5 & 6. Similarly, note that the second outer layer part includes a second outermost conductive layer (i.e. conductor 16), an inner layer part (i.e. conductor layer 15) and a dielectric layer (i.e. dielectric layer (i.e. 25) disposed there between, as evident from each of Figs. 5 & 6.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al in view of Aoki et al (both references of record).
Mizushima et al discloses the claimed invention except for the radiating part being a conductor patch that partially, but not completely, overlap the conductor hole part, as recited in claims 5 & 6. Additionally, Mizushima does not disclose a leakage suppression part as recited in claim 7.
Aoki et al (i.e. FIG. 3) discloses a conductor patch (i.e. PT) that is disposed in a slit or opening (i.e. NP) in a ground plane layer (i.e. GP) and wherein the conductor patch (PT) electromagnetically couples with a transmission line such as a microstrip line (i.e. SL). Additionally, Aoki et al discloses conductive vias (i.e. 8) that can be configured such as to suppress transmission loss, as described in paragraph [0039].
Accordingly, regarding claims 5 & 6, it would have been obvious in view of the references, taken as a whole, to have modified the conversion part in Mizushima et al to have included a conductor patch, such as exemplarily taught by Aoki et al. Such a modification would have been considered obvious, especially since the resonant nature of the conductor patch is known in the art to have improved coupling or conversion of electromagnetic signals/waves between a transmission line and a waveguide structure, thereby suggesting the obviousness of such a modification. Furthermore, regarding claim 7, note that it would have been further obvious to have modified the multi-layer substrate in Mizushima et al by adding conductive vias, functioning as a leakage suppression part configured in a manner taught by Aoki et al. Such a modification would have been considered obvious, especially since the inclusion of such conductive vias functioning as a leakage suppression part would have provided the benefit of suppressing transmission loss, as exemplarily taught by Aoki et al, thereby suggesting the obviousness of such a modification.
Applicant’s arguments with respect to the prior art rejections applied to claims 1-6, 9 have been considered but are moot in view of the new grounds of rejection.
Regarding the objections to the specification, applicant’s comments have been noted. Accordingly, to expedite prosecution, the examiner has withdrawn many of the objections to the specification that have been deemed as being unneeded. However, some objections have been maintained as being necessary and appropriate objections, as set forth above in this Office action. Accordingly, applicant should address these outstanding objections in the next response.
Likewise, regarding the rejections made under 35 USC 112, paragraph (b) as being indefinite, it should be noted that many of these issues of indefiniteness arose due to the nature of the amendments made to the claims. Accordingly, these issues should likewise be addressed in the next response.
Claims 4, 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571)272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee